    Case 1:20-cv-01702-WMR Document 22 Filed 08/07/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION

 Keenan’s Kids Foundation,
 Inc.,
    Plaintiff,
        v.                                  CIVIL ACTION FILE
                                            NO. 1:20-cv-01702-WMR

 Sean Claggett,


    Defendant.



 ORDER DENYING DEFENDANT’S MOTION TO DISMISS [DOC
    13] AND ORDERING PARTIES TO MEDIATE DISPUTE


      The Court having reviewed and considered Defendant Sean Claggett’s

Motion to Dismiss [Doc 13] filed on May 27, 2020, Plaintiff Keenan’s Kids

Foundation, Inc.’s response thereto filed on July 7, 2020, and the Defendant’s

reply filed on July 21, 2020;

      WHEREAS, this case includes claims for alleged violations of the

Defend Trade Secrets Act of 2018 (18 USC §1836 et seq.), the Georgia Trade

Secrets Act of 1990 (O.C.G.A. § 10-1-760 et seq.), breach of contract, and

breach of implied contract;
    Case 1:20-cv-01702-WMR Document 22 Filed 08/07/20 Page 2 of 2



      WHEREAS, the Court does not believe that this matter should properly

be resolved pursuant to a Motion to Dismiss, but rather, should only be

resolved after a full and complete period of discovery, whether such

disposition should come pursuant to a motion for summary judgment or a trial;

      It is therefore ORDERED that Defendant’s Motion to Dismiss [Doc 13]

is hereby DENIED. Defendant should proceed to file its answer in this case,

and the parties should then proceed with discovery pursuant to the Federal

Rules of Civil Procedure and the Local Rules of the Northern District of

Georgia.




      SO ORDERED, this 7th day of August, 2020.




                                      ___________________________
                                      WILLIAM M. RAY, II
                                      United States District Judge
